Exhibit 10.17A

June 1, 2018

Secor Capital Advisors L.P.

One Penn Plaza – Suite 4625

New York, New York 10119

Attention: Ms. Pattie Hand

 

  Re:

Management Agreement Renewal

Dear Ms. Hand:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2019 and
all other provisions of the Management Agreements will remain unchanged.

 

  ·  

Secor Master Fund L.P.

 

  ·  

Emerging CTA Portfolio L.P.

 

  ·  

Ceres Tactical Systematic L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036. If you have any questions, I can be
reached at 212-296-6808.

Very truly yours,

CERES MANAGED FUTURES LLC

 

By:

  

/s/ Patrick T. Egan                                     

  

Patrick T. Egan

  

President and Director

SECOR CAPITAL ADVISORS L.P.

 

By:

  

/s/ Raymond Iwanowski                            

Print Name:

 

Raymond Iwanowski                     

PE/tr

 